[Cite as Wilhelm v. Ohio Dept. of Natural Resources, 2010-Ohio-549.]

                                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




RANDY WILHELM

       Plaintiff

       v.

OHIO DEPARTMENT OF NATURAL RESOURCES

       Defendant

            Case No. 2006-07902

Judge Joseph T. Clark
Magistrate Anderson M. Renick

JUDGMENT ENTRY




        {¶ 1} On December 14, 2009, the magistrate issued a decision recommending
that plaintiff’s claim of selective enforcement be dismissed, and that judgment be
rendered for defendant on plaintiff’s remaining claims.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Plaintiff’s claim of selective enforcement is DISMISSED, and
judgment is rendered in favor of defendant on plaintiff’s remaining claims. Court costs
are assessed against plaintiff.          The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.
Case No. 2006-07902                   -2-                  JUDGMENT ENTRY




                                     _____________________________________
                                     JOSEPH T. CLARK
                                     Judge
cc:


Daniel R. Forsythe                     Leonard W. Yelsky
Peter E. DeMarco                       Norman L. Sirak
Assistant Attorneys General            75 Public Square
150 East Gay Street, 18th Floor        Cleveland, Ohio 44113
Columbus, Ohio 43215-3130

AMR/cmd
Filed February 1, 2010
To S.C. reporter February 16, 2010